 



Exhibit 10.23.2.1
SECOND AMENDMENT TO LOAN AGREEMENT
     SECOND AMENDMENT TO LOAN AGREEMENT (this “Second Amendment”), dated as of
July 26, 2006 (“Effective Date”), to that certain Loan Agreement dated as of
October 28, 2005, by and between Ashford Dulles II LLC (the “Borrower”) and
Merrill Lynch Mortgage Lending, Inc. (the “Lender”) (the “Original Loan
Agreement”), as amended by that certain First Amendment to Loan Agreement, dated
as of February 9, 2006 (the “First Amendment”), by and between Borrower and
Lender (as so amended, the “Loan Agreement”).
W I T N E S S E T H:
     WHEREAS, the Lender and the Borrower entered into the Original Loan
Agreement and subsequently entered into the First Amendment;
     WHEREAS, the Borrower has requested that certain amendments to the Loan
Agreement be made and the Lender is willing to grant such requests to the
Borrower on the terms and conditions stated below;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein, the parties hereby agree as follows:
     1. Definitions. Except as otherwise set forth herein, capitalized terms not
defined herein shall have the respective meanings assigned to such terms in the
Loan Agreement.
     2. Amendments to the Loan Agreement. Effective as of the Effective Date of
this Second Amendment and subject to the satisfaction of the conditions
precedent set forth in herein, the Loan Agreement is hereby amended as follows:
          A. Amended Definition.
               (i) The definition of Initial Maturity Date is hereby amended and
restated in its entirety as follows: “Initial Maturity Date” means October 10,
2008.
          B. Amended Sections.
               (i) Section 2.5(j) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
“(j) Revolving Loan. Subject to the terms and conditions hereof and relying upon
the representations and warranties set forth herein, Lender agrees that
notwithstanding anything herein to the contrary, solely for the period (the
“Revolving Period”) commencing February 9, 2006 up to and including October 11,
2007 (the “Revolving Period Expiration Date”), the Loan is hereby converted into
a revolving credit facility under which Borrower may borrow, repay and

 



--------------------------------------------------------------------------------



 



reborrow with respect to the Note pursuant to this Article 2. On and after
October 12, 2007, Borrower shall not be permitted to repay and reborrow with
respect to the Note, and all of the terms of the First Amendment to Loan
Agreement between Borrower and Lender dated as of February 9, 2006 (the “First
Amendment”), other than (i) Section 2(a) of the First Amendment, and (ii) all of
the terms of the Second Amendment to Loan Agreement between Borrower and Lender
dated as of July ___, 2006, will be of no further force and effect, and the
Original Loan Agreement shall revert to its original form as executed and in
effect on the Closing Date; the amendment to the Loan Agreement set forth in
Section 2(a) of the First Amendment shall survive the Revolving Period.”
               (ii) Section 2.6(a) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
“Provided that no Event of Default has occurred and is continuing hereunder,
Borrower may, only on a Payment Date, prepay the Indebtedness in full (but not
in part) (i) on any Payment Date that occurs on or prior to October 10, 2007,
without Prepayment Premium, (ii) on any Payment Date that occurs during the
period of time commencing on the Payment Date in November, 2007, and ending on
and including the Payment Date in May, 2008, subject to payment of the
Prepayment Premium, and (iii) on any Payment Date that occurs during the period
of time commencing on the Payment Date in June, 2008, and through and including
the related Maturity Date, without Prepayment Premium; provided, that in
connection with any prepayment, simultaneously therewith, the Borrower shall pay
to Lender all interest that would have accrued on the amount of the Loan prepaid
through and including the last day of the Interest Accrual Period during which
such prepayment occurs.”
     3. Representations and Warranties. To induce the Lender to enter into this
Second Amendment, the Borrower represents and warrants, as of the date of the
execution and delivery of this Second Amendment, that:
          (a) It has the power, authority and legal right to make and deliver
this Second Amendment and to perform its obligations under the Loan Agreement,
as amended by this Second Amendment, without any notice, consent, approval or
authorization not already obtained, and that it has taken all necessary action
to authorize the same.
          (b) The making and delivery of this Second Amendment and the
performance of the Loan Agreement, as amended by this Second Amendment, does not
violate any provision of law or any regulation, or its charter or by-laws, or
result in the breach of or constitute a default under or require any consent
under any indenture or other agreement or instrument to which it is a party or
by which it or any of its properties may be bound or affected. The Loan
Agreement, as amended by this Second Amendment, constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as the

2



--------------------------------------------------------------------------------



 



enforceability thereof may be limited by any applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally.
          (c) The representations and warranties made by it contained in the
Loan Agreement are true and correct on the date of the execution and delivery of
this Second Amendment and after giving effect hereto.
          (d) No Event of Default or Default has occurred and is continuing
under the Loan Agreement on the date of the execution and delivery of this
Second Amendment and after giving effect hereto.
     4. Conditions to Effectiveness. This Second Amendment shall become
effective only upon the satisfaction or waiver of all of the following
conditions precedent:
          (a) The parties hereto shall have duly executed and delivered this
Second Amendment.
          (b) The Lender shall have received the certificate of the Secretary of
Borrower dated as of the Effective Date, certifying (i) that attached thereto
are true and complete copies of the resolutions of the board of managers of
Borrower authorizing the execution, delivery and performance by Borrower of this
Second Amendment and borrowing under the Loan Agreement as amended hereby,
(ii) that said resolutions are all of the resolutions adopted by the board of
managers of Borrower in connection with the transactions contemplated hereby and
are in full force and effect without modification as of such date, (iii) that
Borrower’s Operating Agreement either is attached to such certificate, or to the
extent not attached has not been amended since the Closing Date, (iv) that
Borrower’s Certificate of Formation either is attached to such certificate or to
the extent not attached has not been amended since the Closing Date, and (v) as
to the incumbency and signatures of each of its officers executing this Second
Amendment and any other documents to which it is a party.
          (c) The Lender shall have received from Borrower the fees and expense
payments or reimbursements referred to in Section 5 hereof or otherwise payable
by Borrower in connection with this Second Amendment and the events described
herein.
          (d) Lender shall have received such other documents, certificates and
opinions as the Lender may reasonably request.
     5. Fees and Expenses. Borrower agrees to pay or reimburse the Lender, in
accordance with Section 8.24 of the Loan Agreement (as amended hereby) for its
reasonable out-of-pocket costs and expenses, including, without limitation, the
reasonable fees and disbursements of counsel to the Lender including, without
limitation, counsel at Dechert LLP, incurred by the Lender in connection with
the preparation, reproduction, execution and delivery of this Second Amendment
and any other instruments and documents to be delivered hereunder including,
without limitations, costs relating to title endorsements.

3



--------------------------------------------------------------------------------



 



     6. Reference to and Effect on the Loan Documents.
          (a) On and after the date hereof, (i) all references in the Loan
Agreement to “this Agreement”, “hereof”, “herein”, or similar terms, (ii) all
references to the Loan Agreement in each agreement, instrument and other
document executed or delivered in connection with the Loan Agreement and
(iii) all references to the Loan Agreement and all other Loan Documents, shall
mean and refer to the Loan Agreement as amended by this Second Amendment.
          (b) Except as specifically amended hereby, the Loan Agreement and all
other Loan Documents shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Second Amendment
shall not, operate as a waiver of any right, power or remedy of the Lender under
any Loan Document, nor constitute a waiver of any provision of any Loan
Document.
     7. Counterparts. This Second Amendment may be signed in any number of
counterparts, each of which shall be an original and all of which taken together
shall constitute a single instrument with the same effect as if the signatures
thereto and hereto were upon the same instrument.
     8. Governing Law. This Second Amendment shall be governed by and construed
in accordance with the laws of the State of New York without regard to the
conflict of law principles thereof (except Section 5-1401 of the General
Obligations Law).
     9. Successors. This Second Amendment shall be binding upon the successors
and assigns of the parties hereto.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Second Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

              MERRILL LYNCH MORTGAGE LENDING, INC., as Lender
 
       
 
  By:   /S/ ROBERT SPINNA
 
       
 
      Name:
 
      Title:
 
            ASHFORD DULLES II LLC, as Borrower
 
       
 
  By:   /S/ DAVID A. BROOKS
 
       
 
      Name: David A. Brooks
 
      Title: Vice President

5